Citation Nr: 1047681	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for poor circulation in the 
legs, to include as secondary to service-connected cold injury 
residuals of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  In June 2010, the Board 
remanded the claim for corrective notice and additional 
development, and the case was returned to the Board for further 
appellate review in December 2010.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  

Specifically, further development is warranted as the actions 
requested in the Board's June 2010 remand order have not been 
fully performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms).

In the Board's June 2010 remand order, the Board directed the AMC 
to obtain a medical opinion as to whether it is as least as 
likely as not that any currently diagnosed vascular and/or 
circulatory disorder of the lower extremities was either (a) 
caused by or (b) aggravated by the Veteran's service-connected 
cold injury residuals of the right and left lower extremities.  
The Veteran was provided with a VA examination in October 2010, 
but the opinion obtained does not indicate whether the Veteran's 
vascular and/or circulatory disorder was caused or aggravated by 
his service-connected disability.  Therefore, the claim must be 
remanded so the medical opinion sought can be obtained.  Stegall, 
11 Vet. App. at 271 (finding that where a VA medical examination 
did not comply with the directions found in a prior remand order, 
the matter must be remanded for additional development); see also 
38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 
(holding that a medical opinion is inadequate where the examiner 
does not provide the requested opinion).  

Furthermore, although the Board directed the AMC to readjudicate 
the issue on appeal following the completion of the preceding 
remand directives, the AMC did not issue a supplemental statement 
of the case (SSOC) on the issue of entitlement to service 
connection for poor circulation in the legs, to include as 
secondary to service-connected cold injury residuals of the right 
and left lower extremities.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain an addendum to the October 2010 VA 
examination report from the same examiner who 
conducted the October 2010 examination, if 
possible.  If the same examiner is not 
available, a different examiner should be 
asked to review the claims folder and provide 
the requested opinion.

Based on the review of this Remand and the 
claims folder, to include consideration of the 
Veteran's lay statements of record, the 
examiner should provide an opinion as to 
whether it is as least as likely as not (50% 
or greater probability) that any currently 
diagnosed vascular and/or circulatory disorder 
of the lower extremities was either (a) caused 
by, or (b) aggravated by, the Veteran's 
service-connected cold injury residuals of the 
right and left lower extremities.

The Board points out that the June 2010 
opinion only addresses the issue of whether 
the Veteran's vascular and/or circulatory 
disorder is related to his military service, 
including cold exposure, and does not address 
any relationship between any diagnosed 
vascular and/or circulatory condition and his 
service-connected disability of cold injury 
residuals.  

In providing this opinion, the examiner 
should address the April 2006 vascular study, 
the statements of the Veteran's private 
physician, and the conclusion of the VA 
examiner in April 2009.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, citing 
the objective medical findings leading to the 
conclusions.

2.  Review the VA  medical opinion obtained 
above to ensure that the remand directives 
have been accomplished, and if all questions 
posed are not answered, return the case to 
the examiner for completion of the inquiry.  

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

